DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Patent Application Publication No. 2010/0008290, hereinafter “Fischer”) .

Claims 1, 3, and 4:
Fischer discloses an electronic equipment, comprising:
at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least one processor); and 
a memory in communication with the at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least a memory in order to function);
wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor, so that the at least one processor is capable of:
receiving a storage request for storing a content source to a base station (“cell site”), the storage request being sent by a service capability exposure function (§ 0054, Lines 2-4; If a content request is likely, content gateway 150 requests the content from a content server) (§ 0033, Lines 5-8; Cache unit 217 may employ predictive and/or statistical caching techniques), wherein the content source comes from a third-party server (§ 0026, Lines 1-6; Content servers 170-174 provide content); and 
storing the content source to the base station according to the storage request (§ 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content), 

	sending detected information of the storage space (§ 0045, Lines 1-2; The storage space available in cache unit 217 may be considered at decision block 360) to the service capability exposure function (§ 0046, Lines 3-5; The determination (at decision block 360) may be made external to cell site 110, such as content gateway 150); and 
	detecting the storage space of the base station according to a predetermined period, and sending the detected information of the storage space to the service capability exposure function or receiving a query request for querying the storage space of the base station sent by the service capability exposure function, detecting the storage space of the base station according to the query request, and sending the detected information of the storage space to the service capability exposure function (See citations above.  Content gateway 150 may use information about storage space available in cache unit 217 to decide whether to cache/store data in cache unit 217.  Content gateway 150 will receive the storage space information according to a predetermined period or in response to a query request as these are the only methods available to receive the storage space information). 

Fischer does not appear to disclose the storage request carries information of valid storage time of the content source, wherein the valid storage time of the content source includes a time range valid for storing the content source at the base station and detecting storage space of the base station when the base station is restarted. 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer’s storage request by including Yin’s TTL in order to allow users to control how long content items are cached (Yin, § 0017, Lines 1-2; TTL is user-defined). 

Lin discloses that after executing a boot process, the system collects the resources of the main memory, and reports available space of the main memory to the OS (§ 0042, Lines 1-4). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer and Yin’s base station by integrating the concepts of Lin’s boot process in order for Fischer’s content gateway to be aware of the cache unit at startup. 

The method of claim 1 is implemented by the electronic equipment of claim 4 and is therefore rejected with the same rationale.

Regarding the “non-volatile computer storage medium” of claim 3, Fischer’s cell site 110, disclosed in § 0013, Lines 1-5, includes at least a memory in order to function.

Claim 25:
Fischer discloses a base station (§ 0013; Cell site 110 may be a wireless network access base station), comprising:
at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least one processor); and 
a memory in communication with the at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least a memory in order to function); 
wherein the memory stores instructions executable by the at least one processor, wherein the instructions are executed by the at least one processor, so that the at least one processor is capable of: 
receiving a storage request for storing content source sent by a service capability exposure function (§ 0054, Lines 2-4; If a content request is likely, content gateway 150 requests the content from a content server) (§ 0033, Lines 5-8; Cache unit 217 may employ predictive and/or statistical caching techniques), wherein the content source comes from a 
storing the content source according to the storage request (§ 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content), 
wherein the at least one processor is further capable of: 
	sending detected information of the storage space (§ 0045, Lines 1-2; The storage space available in cache unit 217 may be considered at decision block 360) to the service capability exposure function (§ 0046, Lines 3-5; The determination (at decision block 360) may be made external to cell site 110, such as content gateway 150); and 
	detecting the storage space of the base station according to a predetermined period, and sending the detected information of the storage space to the service capability exposure function or receiving a query request for querying the storage space of the base station sent by the service capability exposure function, detecting the storage space of the base station according to the query request, and sending the detected information of the storage space to the service capability exposure function (See citations above.  Content gateway 150 may use information about storage space available in cache unit 217 to decide whether to cache/store data in cache unit 217.  Content gateway 150 will receive the storage space information according to a predetermined period or in response to a query request as these are the only methods available to receive the storage space information). 



Yin discloses a method for time-based data caching where the storage request (“record request”) carries information of valid storage time (“TTL”) of the content source (§ 0013, Lines 10-13; The request may include a header, which identifies information associated with the record and/or the record request (e.g., a record ID, a request time, and/or a time to live (TTL)), wherein the valid storage time of the content source includes a time range valid for storing the content source at the base station (“orchestration server”) (§ 0053, Lines 1-2; TTL field 560 may include a TTL value used to determine a cached record’s expiry timestamp.  Also see Fig. 1A, which illustrates a data record request including a one hour TTL) (§ 0013, Lines 6-8; Based on receiving a selection for content, the user device may initiate a request with the orchestration server to receive a record). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer’s storage request by including Yin’s TTL in order to allow users to control how long content items are cached (Yin, § 0017, Lines 1-2; TTL is user-defined). 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer and Yin’s base station by integrating the concepts of Lin’s boot process in order for Fischer’s content gateway to be aware of the cache unit at startup. 

Claims 7-9, 11-16, 18-21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Patent Application Publication No. 2010/0008290, hereinafter “Fischer”) in view of Yin et al. (U.S. Patent Application Publication No. 2013/0318191, hereinafter “Yin”).

Claims 7, 13, and 14:
Fischer discloses an electronic equipment, comprising:
at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least one processor); and 
a memory in communication with the at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least a memory in order to function);
wherein the memory stores instructions executable by the at least one processor, wherein the instructions are executed by the at least one processor, so that the at least one processor is capable of:

sending the content source to the base station according to the storage request, and instructing the base station to locally store the received content source (§ 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content), 
	wherein the at least one processor is further capable of: 
		receiving information of storage space sent by the base station, or sending a request for querying the storage space to the base station (§ 0045, Lines 1-2; The storage space available in cache unit 217 may be considered at decision block 360) (§ 0046, Lines 3-5; The determination (at decision block 360) may be made external to cell site 110, such as content gateway 150) (Fischer, § 0045, Lines 1-6; Storage space available in cache unit 217 may be considered.  For example, if cache unit 217 is relatively empty, virtually all received content may be locally stored.  However, if cache unit 217 is relatively full, other criteria may be employed to limit the content stored in cache unit 217); and 
		updating information of storage space of the base station recorded in the service capability exposure function, after the service capability exposure function receives the information of the storage space of the base station (See citations above.  

Fischer does not appear to disclose wherein the storage request carries information of valid storage time of the content source, wherein the valid storage time of the content source includes a time range valid for storing the content source at the base station. 

Yin discloses a method for time-based data caching wherein the storage request (“record request”) carries information of valid storage time (“TTL”) of the content source (§ 0013, Lines 10-13; The request may include a header, which identifies information associated with the record and/or the record request (e.g., a record ID, a request time, and/or a time to live (TTL)), wherein the valid storage time of the content source includes a time range valid for storing the content source at the base station (“orchestration server”) (§ 0053, Lines 1-2; TTL field 560 may include a TTL value used to determine a cached record’s expiry timestamp.  Also see Fig. 1A, which illustrates a data record request including a one hour TTL) (§ 0013, Lines 6-8; Based on receiving a selection for content, the user device may initiate a request with the orchestration server to receive a record). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer’s storage request by including Yin’s TTL in order to allow users to control how long content items are cached (Yin, § 0017, Lines 1-2; TTL is user-defined). 



Regarding the “non-volatile computer storage medium” of claim 13, Fischer’s cell site 110, disclosed in § 0013, Lines 1-5, includes at least a memory in order to function.

Claims 8, 15, and 20:
Fischer in view of Yin further discloses wherein the storage request further carries storage information of information of the content source (Fischer, § 0045, Lines 8-12; The length of time the content has been stored in cache unit 217), wherein the at least one processor is further capable of:
during a verification, verifying storage permission of the third-party server, after the service capability exposure function receives the storage request for storing the content source from the third-party server into the base station in the designated region requesting and before the service capability exposure function sends the content source to the base station according to the storage request (Fischer, § 0046, Lines 7-10; Determinations may be based, at least in part, on information for a market area for a geographical area);
locally storing the storage information carried by the storage request when the storage permission of the third-party server passes the verification, and sending the storage information stored in the service capability exposure function to the base station before or at the beginning of the valid storage time (Fischer, § 0046, Lines 10-13; An OMC and/or network operator may collect data from multiple cell sites and employ that data to determine whether the content is to be stored locally at each cell site).

Claims 9, 16, and 21:
Fischer in view of Yin further discloses wherein the storage request further carries information of the designated region (Fischer, § 0046; Information for a market area for a geographical area), wherein said sending the content source to the base station according to the storage request comprises: 
mapping the information of the designated region to a base station list covering the designated region (Fischer, § 0046, Lines 10-13; An OMC and/or network operator may collect data from multiple cell sites and employ that data to determine whether the content is to be stored locally at each cell site); and 
sending the content source to one or more base stations corresponding to the base station list before or at the beginning of the valid storage time (Fischer, § 0046, Lines 10-13; An OMC and/or network operator may collect data from multiple cell sites and employ that data to determine whether the content is to be stored locally at each cell site).

Claims 11, 18, and 23:
Fischer in view of Yin further discloses wherein the at least one processor is further capable of:
receiving an update request sent by the third-party server after the content source is sent to the base station according to the storage request, wherein the update request carries at least one update information selected from a group consisting of: information of updating the designated region, information of updating valid storage time, information of updating the content source, and information of canceling locking on a 
during a verification, verifying storage permission of the third-party server (Fischer, § 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content, which infers that the content server(s) have storage permission); and 
locally storing the update information carried by the update request when the storage permission of the third-party server passes the verification (Fischer, § 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content).

Claims 12, 19, and 24:
Fischer in view of Yin further discloses wherein when the storage permission of the third-party server passes the verification, said locally storing the update information carried by the update request comprises:
updating the base station list corresponding to the storage request according to the information of updating the designated region, after the service capability exposure function receives the information of updating the designated region (Fischer, § 0046, Lines 10-13; An OMC and/or network operator may collect data from multiple cell sites and employ that data to determine whether the content is to be stored locally at each cell site);
locally storing the valid storage time instructed by the information of updating the valid storage time, after the service capability exposure function receives the information of updating the valid storage time (Fischer, § 0045, Lines 8-12; The length 
locally storing the content source instructed by the information of updating the content source, after the service capability exposure function receives the information of updating the content source (Fischer, § 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content).

Claim 26:
Fischer discloses a service capability exposure apparatus, comprising:
at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least one processor); and 
a memory in communication with the at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least a memory in order to function); 
wherein the memory stores instructions executable by the at least one processor, wherein the instructions are executed by the at least one processor, so that the at least one processor is capable of: 
receiving a storage request for storing a content source from a third-party server (§ 0054, Lines 2-4; If a content request is likely, content gateway 150 requests the content from a content server) (§ 0033, Lines 5-8; Cache unit 217 may employ predictive and/or statistical caching techniques) into a base station (“cell site”) in a designated region (§ 0013, Lines 1-5; Cell site 10 may be a wireless network access base station that serves a designated region); and 

	wherein the at least one processor is further capable of: 
receiving information of storage space sent by the base station, or sending a request for querying the storage space to the base station (§ 0045, Lines 1-2; The storage space available in cache unit 217 may be considered at decision block 360) (§ 0046, Lines 3-5; The determination (at decision block 360) may be made external to cell site 110, such as content gateway 150) (Fischer, § 0045, Lines 1-6; Storage space available in cache unit 217 may be considered.  For example, if cache unit 217 is relatively empty, virtually all received content may be locally stored.  However, if cache unit 217 is relatively full, other criteria may be employed to limit the content stored in cache unit 217); and 
updating information of storage space of the base station recorded in the service capability exposure function, after the service capability exposure function receives the information of the storage space of the base station (See citations above.  Content gateway 150 updates its information of storage space of the base station in order to make the determination). 

Fischer does not appear to disclose the storage request carries information of valid storage time of the content source, wherein the valid storage time of the content source includes a time range valid for storing the content source at the base station. 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer’s storage request by including Yin’s TTL in order to allow users to control how long content items are cached (Yin, § 0017, Lines 1-2; TTL is user-defined). 

Response to Arguments
It is noted that claims 2, 5, and 6 (now cancelled) recited three steps: “detecting…”, “detecting…”, or
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Fischer in view of Yin does not appear to explicitly disclose detecting storage space of the base station upon the base station being restarted.  However, as noted in the rejection of claims 1, 3, 4, and 25 above, Lin discloses after executing a boot process, the system collects the resources of the main memory, and reports available space of the main memory to the OS.
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.  Applicant argues on pages 18-19 that Fischer is silent on detecting storage space of the base station upon when the base station is restarted, according to a predetermined period, and/or a query request.  Fischer discloses, in § 0045, ln. 1-2, that the storage space available in cache unit 217 may be considered at decision block 360 and, in § 0046, ln. 3-5, that the determination (at decision block 360) may be made external to cell site 110, such as content gateway 150.  Content gateway 150 may use information about storage space available in cache unit 217 to decide whether to cache/store data in cache unit 217.  Content gateway 150 will receive the storage space information according to a predetermined period or in response to a query request as these are the only methods available to receive the storage space information. 
Applicant offers the same arguments regarding claims 7, 13, 14, and 26 as that presented for claims 1, 3, 4, and 25.  The response made with respect to the arguments raised against claims 1, 3, 4, and 25 applies with equal force to the arguments raised against claims 7, 13, 14, and 26. 
For these reasons, the rejection of claims 1, 3-4, 7-9, 11-16, 18-21, and 23-26 is respectfully maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 8503370 (Klein et al.) – Site Based Media Storage in a Wireless Communication Network – A data storage device integrated within a base station for storing content locally. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAM T TRAN/Primary Examiner, Art Unit 2452